Citation Nr: 0013980	
Decision Date: 05/26/00    Archive Date: 06/05/00

DOCKET NO.  98-16 164A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts


THE ISSUE

Entitlement to a total disability compensation rating based 
on individual unemployability (TDIU rating).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel



INTRODUCTION

The veteran served on active duty from August 1976 to April 
1984.  This case comes to the Board of Veterans' Appeals 
(Board) from an April 1998 RO decision which denied a TDIU 
rating.  This is the only issue properly on appeal.

The Board notes that a March 2000 supplemental statement of 
the case also lists an issue of entitlement to an increased 
rating for a service-connected psychiatric disorder 
(dysthymic disorder).  However, that issue is not on appeal 
since there is no rating decision, followed by a timely 
notice of disagreement, followed by a statement of the case 
(or supplemental statement of the case), followed by a timely 
substantive appeal.  38 U.S.C.A. §§ 7104, 7105, 7108 (West 
1991); 38 C.F.R. § 20.200 (1999).


REMAND

The veteran's claim for a TDIU rating is well grounded, 
meaning plausible, and the file shows there is a further VA 
duty to assist him in developing facts pertinent to the 
claim.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. §§ 
3.103, 3.159 (1999).

The veteran is currently service-connected for dysthymic 
disorder (rated 50 percent disabling), a low back disability 
(rated 40 percent disabling), and residuals of a right knee 
injury (rated 30 percent disabling).  His combined disability 
rating is 80 percent.

In his October 1997 claim for a TDIU rating, the veteran 
reported that he was pursuing a master's degree in family 
therapy through a vocational rehabilitation training program, 
which he would complete in June 1999.  He also indicated that 
he had completed three years of college.  In a May 1998 
letter, a VA vocational rehabilitation specialist confirmed 
that the veteran was receiving benefits under the VA's 
Chapter 31 vocational rehabilitation training program, but 
that he had not completed a BA (bachelor's degree) as of that 
date.  In a September 1999 letter, the veteran said he 
continued to receive Chapter 31 benefits and would complete 
his degree work in January.  At a December 1999 VA 
psychiatric examination, the veteran reported he was still in 
Chapter 31 training to become a marriage and family 
counselor, and he was currently participating in a related 
internship.  

As noted by the veteran's representative in an April 2000 
statement, the veteran's Chapter 31 vocational rehabilitation 
folder is not on file and should be obtained.  Updated 
employment information should also be secured, as well as any 
recent medical records concerning service-connected 
disabilities.

Accordingly, the case is remanded for the following actions:

1.  The RO should obtain the veteran's 
Chapter 31 vocational rehabilitation 
files, including all counseling records.  
Once obtained, all documentation should 
be associated with the claims folder for 
the duration of the appeal.

2.  The RO should have the veteran 
identify all sources of VA or non-VA 
treatment for service-connected 
disabilities since 1999, and then the RO 
should obtain copies of the related 
medical records.

3.  The RO should have the veteran 
complete an updated employment report, 
detailing all sources of income, 
applications for employment, and any jobs 
held since 1997.  

4.  After all indicated development, the 
RO should review the claim for a TDIU 
rating.  If the claim is denied, the 
veteran and his representative should be 
issued a supplemental statement of the 
case, and given an opportunity to 
respond, before the case is returned to 
the Board.

On remand, the appellant may submit any other evidence and 
argument in support of the claim for a TDIU rating.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



